Case 2:20-cr-00007-TSK-MJA Document 48 Filed 08/21/20 Page 1 of 5 PageID #: 136



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                      Crim. Action No.: 2:20-cr-7
                                                             (Judge Kleeh)

 COURTNEY MARIE ZIRKLE,

                     Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On August 4, 2020, the Defendant, Courtney Marie Zirkle

 (“Zirkle”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to

 Counts     One    and   Three    of   the   Indictment,    charging    her    with

 Possession with Intent to Distribute Methamphetamine, in violation

 of Title 21, U.S.C. § 841(a)(1) and 841(b)(1)(C) and Unlawful

 Possession of a Firearm in violation of Title 18, U.S.C. § 922(g)

 and   924(a)(2).        Zirkle   stated     that   she   understood    that    the

 magistrate judge is not a United States District Judge, and Zirkle

 consented to pleading before the magistrate judge.                    This Court

 referred Defendant’s plea of guilty to the magistrate judge for

 the purpose of administering the allocution, pursuant to Federal

 Rule of Criminal Procedure 11, making a finding as to whether the
Case 2:20-cr-00007-TSK-MJA Document 48 Filed 08/21/20 Page 2 of 5 PageID #: 137



 USA v. ZIRKLE                                                      2:20-cr-7
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 plea was knowingly and voluntarily entered, and recommending to

 this Court whether the plea should be accepted.

       Based upon Defendant Zirkle’s statements during the plea

 hearing   and    the   Government’s       proffer   establishing   that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Zirkle was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 47] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Zirkle’s plea of guilty to Counts One and Three of the

 Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither the Defendant

 nor the Government filed objections to the R&R.




                                       2
Case 2:20-cr-00007-TSK-MJA Document 48 Filed 08/21/20 Page 3 of 5 PageID #: 138



 USA v. ZIRKLE                                                       2:20-cr-7
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 47], provisionally ACCEPTS Defendant Zirkle’s guilty

 plea, and ADJUDGES her GUILTY of the crimes charged in Counts One

 and Three of the Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The   Probation   Officer     shall   undertake   a   presentence

 investigation of Zirkle, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Zirkle shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by September 1, 2020;

       3.    The presentence investigation report shall be disclosed

 to Defendant Zirkle, counsel for Defendant, and the Government on

 or before November 2, 2020; however, the Probation Officer shall

 not disclose any sentencing recommendations made pursuant to Fed.

 R. Crim. P. 32(e)(3);

                                       3
Case 2:20-cr-00007-TSK-MJA Document 48 Filed 08/21/20 Page 4 of 5 PageID #: 139



 USA v. ZIRKLE                                                      2:20-cr-7
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       4.     Counsel may file written objections to the presentence

 investigation report on or before November 16, 2020;

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 30, 2020; and

       6.     Counsel may file any written sentencing memorandum or

 statements      and   motions   for   departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 December 18, 2020.

       The magistrate judge released Defendant Zirkle on the terms

 of the Order Setting Conditions of Release [Dkt. No. 11].

       The Court will conduct the Sentencing Hearing for Defendant

 on Thursday, January 7, 2021, at 2:00 P.M., at the Elkins, West

 Virginia point of holding court.          If counsel anticipates having

 multiple witnesses or an otherwise lengthy sentencing hearing,

 please notify the Judge’s chamber staff so that an adequate amount

 of time can be scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00007-TSK-MJA Document 48 Filed 08/21/20 Page 5 of 5 PageID #: 140



 USA v. ZIRKLE                                                      2:20-cr-7
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: August 21, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
